Case 3:20-cv-00017-MMH-JBT Document 49-1 Filed 03/17/21 Page 1 of 5 PageID 483




                            EXHIBIT “A”
Case 3:20-cv-00017-MMH-JBT Document 49-1 Filed 03/17/21 Page 2 of 5 PageID 484




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

                                       CASE NO: 3:20-cv-17-J-34JBT

 MERLIN KAUFFMAN, an individual

        Plaintiff,

 v.

 TRANS HIGH CORPORATION, a New
 York company and HIGH TIMES
 HOLDING CORPORATION, a Delaware
 company

       Defendants.
 ___________________________________/

                PLAINTIFF’S NOTICE OF RULE 30(B)(6) DEPOSITION OF
                 DEFENDANT HIGH TIMES HOLDING CORPORATION

        PLEASE THAT NOTICE THAT, pursuant to Rules 26 and 30 of the Federal Rules of Civil

 Procedure, Plaintiff, Merlin Kauffman (“Plaintiff”), will take the deposition upon oral examination

 of Defendant High Times Holding Corporation (“Defendant”), on March 12, 2021 at 3:00 p.m.

 (EST) via Zoom (instructions will be provided prior to the deposition), with regard to the

 subject matters set forth in Schedule “A.” If not completed on this day, the deposition will

 continue on March 15, 2021 at 11:00 a.m. (EST) until completed. Pursuant to Federal Rule of

 Civil Procedure 30(b)(6), Defendant has a duty to designate one or more officers, directors,

 managing agents, or other persons who consent to testify on its behalf, and may set forth, for each

 person designated, the matters on which the person will testify. The deposition will be taken before

 a court reporter, notary public, or other person authorized by law to administer oaths. Plaintiff

 expressly reserves the right to have the deposition recorded by video and/or stenographic means.
            The Concept Law Group, P.A.                       6400 N. Andrews Ave., Suite 500
            Patents ǀ Copyrights ǀ Trademarks                  Fort Lauderdale, Florida 33309

                                                Page |1
Case 3:20-cv-00017-MMH-JBT Document 49-1 Filed 03/17/21 Page 3 of 5 PageID 485




 This deposition shall be taken for all purposes authorized by law and specifically, for use in

 evidence at trial.

         Dated: February 25, 2021.
                                                  Respectfully Submitted,
                                                  /s/Darren Spielman
                                                  Darren Spielman, Esq. (FL Bar No 10868)
                                                  DSpielman@Conceptlaw.com
                                                  Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                                  RKain@Conceptlaw.com
                                                  The Concept Law Group, P.A.
                                                  6400 N. Andrews Ave., Suite 500
                                                  Fort Lauderdale, Fl 33309
                                                  ph: 754-300-1500
                                                  fax: 754-300-1501
                                                  Counsel for Plaintiff




             The Concept Law Group, P.A.                        6400 N. Andrews Ave., Suite 500
             Patents ǀ Copyrights ǀ Trademarks                   Fort Lauderdale, Florida 33309

                                                 Page |2
Case 3:20-cv-00017-MMH-JBT Document 49-1 Filed 03/17/21 Page 4 of 5 PageID 486




                                               SCHEDULE “A”


    (1) Registration, maintenance, and use of the domain www.420.com including any
        development or operation of website(s) located at the domain.
    (2) Agreements and/or contracts, including any modifications thereof, between Defendant
        any third party in the last 5 years to purchase or sell any domain names owned or
        controlled by Defendant.
    (3) The relationship between Defendant and Trans-High Corporation.
    (4) Identification of the Officers and Directors of Defendant
    (5) Authority of the Board of Directors and individuals Board Members to act on behalf of or
        to bind the Defendant, including but not limited to any bylaws and shareholder
        agreements.
    (6) Contract approvals signed by Officers or Board of Directors members for the past three
        (3) years.
    (7) SEC Filings on behalf of Defendant over the past three (3) years, including those
        identified in Plaintiff’s discovery document production.
    (8) Annual corporate reports filed with any state that Defendant is incorporated in
    (9) The structure, timing and methodology of Board of Directors meetings, including
        meeting minutes and communications (including email, text, video calls and phone calls)
        with board members.
    (10)        The wiring of funds from Plaintiff to Defendant, including the current status of
        those funds.
    (11)        The Contract (identified in the Complaint) between the parties regarding the sale
        of the domain www.420.com.
    (12)        Document retention policies of Defendant
    (13)        Any and all revenues, profits, or sales in connection with any goods or services
        for the past five years in connection with the domain www.420.com.
    (14)        The “strategic buyer” and the “two firms who were going to pay 1mm”referenced
        in Exhibit B of the Complaint and identified in the communications from Adam Levin
        and Merlin Kauffman.
    (15)        Defendant’s computer networks and electronically stored information
    (16)        The accuracy and completeness of Defendant’s substantive discovery responses in
        this matter.




           The Concept Law Group, P.A.                        6400 N. Andrews Ave., Suite 500
           Patents ǀ Copyrights ǀ Trademarks                   Fort Lauderdale, Florida 33309

                                                 Page |3
Case 3:20-cv-00017-MMH-JBT Document 49-1 Filed 03/17/21 Page 5 of 5 PageID 487




                                      CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on February 25, 2021, that the foregoing document is being
 served this day on all counsel of record identified below on the Service List via email.


                                                By:    /s/Darren Spielman
                                                       Darren Spielman


 Michael J. Kapin (pro hac vice)
 LAW OFFICES OF MICHAEL J. KAPIN
 1133 Broadway, Suite 1001
 New York, New York 10010
 (212) 513-0500 | FAX (866) 575-5019
 mikekapin@gmail.com


 THE BEHAR LAW FIRM, P.A.
 Attorneys for Defendants
 3323 N.E. 163rd Street, Suite 402
 North Miami Beach, FL 33160
 Tel: (786) 735-3300
 Fax: (786) 735-3307
 hrb@beharlegal.com
 sms@beharlegal.com
 np@beharlegal.com




            The Concept Law Group, P.A.                              6400 N. Andrews Ave., Suite 500
            Patents ǀ Copyrights ǀ Trademarks                         Fort Lauderdale, Florida 33309

                                                      Page |4
